Case: 19-10513      Document: 00515309080         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-10513                           February 13, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KEITH ANTHONY WOODS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-CR-112-3


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Keith Anthony Woods appeals the district court’s revocation of a
previously imposed term of supervised release and its imposition of a 15-month
term of imprisonment. Woods asserts that his supervised release was revoked
pursuant to 18 U.S.C. § 3583(g), which requires revocation and imposition of a
term of imprisonment where the defendant is found to have committed certain
types of violations of the terms of supervised release, including the possession


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10513     Document: 00515309080     Page: 2   Date Filed: 02/13/2020


                                  No. 19-10513

of a firearm or a controlled substance. He argues that, because § 3583(g) does
not require a jury determination under a beyond-a-reasonable-doubt standard,
it is unconstitutional in light of the Supreme Court’s recent decision in United
States v. Haymond, 139 S. Ct. 2369, 2373 (2019).
      As Woods concedes, review is for plain error. To prevail on plain error
review, he must show a forfeited error that is clear or obvious and that affects
his substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009).
If Woods makes such a showing, this court has the discretion to correct the
error but only if it “‘seriously affect[s] the fairness, integrity or public
reputation of judicial proceedings.’” Id. (citation omitted).
      The decision in Haymond addressed the constitutionality of § 3583(k) of
the supervised release statute, and the plurality opinion specifically stated
that it was not expressing any view on the constitutionality of other
subsections of the statute, including § 3583(g). See Haymond, 139 S. Ct. at
2382 n.7. Because there currently is no case law from either the Supreme
Court or this court extending Haymond to § 3583(g) revocations, we conclude
that there is no error that was plain. See United States v. Escalante-Reyes, 689
F.3d 415, 418 (5th Cir. 2012) (en banc); United States v. Gonzalez, 792 F.3d
534, 538 (5th Cir. 2015).
      As Woods has not demonstrated that the district court committed plain
error, his revocation and term of imprisonment are AFFIRMED.




                                        2